DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application

Response to Arguments
Applicant’s argument filed on September 2nd, 2021, with respect to claims 1-20 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 1-20 are allowed over the prior art of record.
 Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2016/0179404 issued to Nanduri et al. (hereinafter as “Nanduri”) in view of U.S Patent Application Publication 2009/0106248 issued to Vaghani et al. (hereinafter as “Vaghani”) in view of U.S Patent Application Publication 2012/0047342 issued to Grusy et al. (hereinafter as “Grusy”) in further view of U.S Patent Application Publication 2014/0101373 issued to Lee et al. (hereinafter as “Lee”) does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:
that specify writing to differing types of memory inside and outside of an inode lock, responsive to receiving a write request for writing data into a storage system, wherein the write process is selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write, and wherein each write process…, relative to a type of memory and relative to when the data being is to be written to the type of memory in the storage system”.

With regards to the above limitation, U.S Patent Application Publication 2016/0179404 issued to Nanduri et al. (hereinafter as “Nanduri”) teaches managing read and write requests in all-flash storage system where the solid state drive (SDD) has a performance value in evaluating the write and read requests and the scheduler module schedule each write and read requests to be sent to its appropriate storage by reviewing the size of the requests and determine if it is greater than or less than. Nanduri is the closest prior art to teach selecting a write process from among the plurality of write processes and reviewing the write request to determine the write process being selected according to the size and the request being serial or parallel by writing the data according to the storage system. Nanduri specify on [0050]-[0051], “Fig. 1C shows the results for testing throughput with different write requests. For each test, five values are identified: request size 122, request type 124 (e.g.. read or write) and further indicates on [0058], “The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing…to the SDD”. Nanduri indicates a check is made according the comparison of the size on whether it is greater that specify writing to differing types of memory inside and outside of an inode lock, responsive to receiving a write request for writing data into a storage system, wherein the write process is selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write, and wherein each write process…, relative to a type of memory and relative to when the data being is to be written to the type of memory in the storage system”.

The novelty of the invention improves the efficiencies in performing data to different storages by having a write process selector that selects among the multiple write processes to optimize writing different write requests in which among the possibility includes writing the data to NVRAM (non-volatile random-access memory) in which is later flush to a flash memory to a background write process and including to writing the NVRAM outside of an inode lock, with the inode updated and having the data committed while the inode is locked and writing directly to flash memory and bypass NVRAM which is outside of an inode lock with the inode updated with the data being committed while the inode is locked. By providing the selection to determine the ability to determine the data size and upon arrival to be placed in a certain memory type whether writing to NVRAM (non-volatile random access memory) or writing to the NVAM outside of an inode lock, with the inode updated and the data being commited while the data inode is locked and writing directly to the flash memory and bypassing 

Also with regards to the above limitation, U.S Patent Application Publication 2009/0106248 issued to Vaghani et al. (hereinafter as “Vaghani”) specify providing an optimistic locking method in commiting the transaction to reserve a data storage unit to acquire locks for a transaction and utilizing way to store into a memory where the locks can be located and acquired simultaneously under the single reservation of the data storage unit and reducing the number of times a data storage unit needs to be reserved in increasing the operational efficiency during the reservation to reduce the bottleneck of the previous journaling. Vaghani is the closest prior art to teach each write process in the plurality of write processes in which indicates when an inode associated to the information when the inode is locked and determining when to write to the written system according to the address and owner field. Vaghani does not teach the acquiring the write process and writing into different memory types according to the write process being associated being less than and updating the inode accordingly by updating the inode and performing a transfer while the inode is locked to the NVRAM while a background write process is to be flushed from the NVRAM to the flash memory.  Additionally, Vaghani does not explicitly teach the specific write processes in to determine that the write request is greater than the threshold and performing data commit to transferred to the NVRAM prior to locking the inode and when the background write process is flush the data from the NVRAM to flash memory further does not teach the novelty and combination of “selecting a write process from among a that specify writing to differing types of memory inside and outside of an inode lock, responsive to receiving a write request for writing data into a storage system, wherein the write process is selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write, and wherein each write process…, relative to a type of memory and relative to when the data being is to be written to the type of memory in the storage system”.

The novelty of the invention improves the efficiencies in performing data to different storages by having a write process selector that selects among the multiple write processes to optimize writing different write requests in which among the possibility includes writing the data to NVRAM (non-volatile random-access memory) in which is later flush to a flash memory to a background write process and including to writing the NVRAM outside of an inode lock, with the inode updated and having the data committed while the inode is locked and writing directly to flash memory and bypass NVRAM which is outside of an inode lock with the inode updated with the data being committed while the inode is locked. By providing the selection to determine the ability to determine the data size and upon arrival to be placed in a certain memory type whether writing to NVRAM (non-volatile random access memory) or writing to the NVAM outside of an inode lock, with the inode updated and the data being commited while the data inode is locked and writing directly to the flash memory and bypassing the NVRAM provides more efficiencies in writing to the storage system in a unique manner.

does not explicitly teach the novelty and combination of “selecting a write process from among a plurality of write processes that specify writing to differing types of memory inside and outside of an inode lock, responsive to receiving a write request for writing data into a storage system, wherein the write process is selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write, and wherein each write process…, relative to a type of memory and relative to when the data being is to be written to the type of memory in the storage system”.

The novelty of the invention improves the efficiencies in performing data to different storages by having a write process selector that selects among the multiple write processes to optimize writing different write requests in which among the possibility includes writing the data to NVRAM (non-volatile random-access memory) in which is later flush to a flash memory to a background write process and including to 

Finally, U.S Patent Application Publication 2014/0101373 issued to Lee et al. (hereinafter as “Lee”) teaches managing data storage device capable of dynamically determining the write operation policy and considering the sequentially of the storage space by performing and calculating write cost and write policy and then performing additional steps of write operation policy and updating according to the data storage device. Lee is the closest art to teach the newly amended limitations comprising of “selecting a write process from among a plurality of write processes that specify writing to differing types of memory inside and outside of an inode lock…relative to [[the]] a type of memory and relative to when the data being is to be written to the type of memory in the storage system” as the Lee indicating performing write policy to be written into the storage device. Lee, however does not teach the selection of writing to the differing types of memory inside and outside of an inode lock and relative to a type 

A further search was conducted for the claims in the instant application, the closest prior art of record found were U.S Patent 10,126,981 issued to Malina et al. (hereinafter as “Malina”) in view of U.S Patent Application Publication 2014/0047062 issued to Krueger et al. (hereinafter as “Krueger”). 

Malina teaches a write command is received to stored data in a Data Storage Device (DSD) and is utilized to determine which memory type is selected for storing data according to the write command based on the previously received write commands indicating an address of the write command or priority of the write command. Malina indicates storing data by receiving a selection of memory type and storing the data of the write command based on previously written write commands and adjust the threshold accordingly to store to the storage. Malina is the closest prior art to explicitly indicate selecting a specific memory type to store a write command, Malina does not explicitly teach the novelty and combination of “selecting a write process from among a plurality of write processes that specify writing to differing types of memory inside and outside of an inode lock, responsive to receiving a write request for writing data into a storage system, wherein the write process is selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write, and wherein each write process…, relative to a type of memory and relative to when the data being is to be written to the type of memory in the storage system”.

The novelty of the invention improves the efficiencies in performing data to different storages by having a write process selector that selects among the multiple write processes to optimize writing different write requests in which among the possibility includes writing the data to NVRAM (non-volatile random-access memory) in which is later flush to a flash memory to a background write process and including to writing the NVRAM outside of an inode lock, with the inode updated and having the data committed while the inode is locked and writing directly to flash memory and bypass NVRAM which is outside of an inode lock with the inode updated with the data being committed while the inode is locked. By providing the selection to determine the ability to determine the data size and upon arrival to be placed in a certain memory type whether writing to NVRAM (non-volatile random access memory) or writing to the NVAM outside of an inode lock, with the inode updated and the data being commited while the data inode is locked and writing directly to the flash memory and bypassing the NVRAM provides more efficiencies in writing to the storage system in a unique manner.

Krueger teaches a computing system includes a cache including one or more memories and cache manager where the cache manager determine an amount of accessible data for a portion of the cache associated with the cache manager and compare the amount of accessible data to a threshold value and determine for one or that specify writing to differing types of memory inside and outside of an inode lock, responsive to receiving a write request for writing data into a storage system, wherein the write process is selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write, and wherein each write process…, relative to [[the]] a type of memory and relative to when the data being is to be written to the type of memory in the storage system”.

The novelty of the invention improves the efficiencies in performing data to different storages by having a write process selector that selects among the multiple write processes to optimize writing different write requests in which among the possibility includes writing the data to NVRAM (non-volatile random-access memory) in which is later flush to a flash memory to a background write process and including to writing the NVRAM outside of an inode lock, with the inode updated and having the data 
	
Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 8, and 15 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2-7, 9-14, and 16-20 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.


Conclusion
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
12/3/2021
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162